UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6408



ALLIE ALDRIDGE,

                                              Plaintiff - Appellant,

          versus


CHARLES HILL; C.L. SHOEFNER; BERTHA THOMASON;
BARBARA POHLMAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-652-5-BO)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allie Aldridge, Appellant Pro Se. William McBlief, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; Dana
Hefter Davis, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Allie Aldridge appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Aldridge v. Hill, No. CA-99-652-5-BO

(E.D.N.C. filed Jan. 29, 2001; entered Jan. 30, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2